Villafane v Macombs Grocery Superette, Corp. (2015 NY Slip Op 02213)





Villafane v Macombs Grocery Superette, Corp.


2015 NY Slip Op 02213


Decided on March 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2015

Mazzarelli, J.P., DeGrasse, Richter, Feinman, JJ.


14569 302382/11

[*1] Mercedes Villafane, et al., Plaintiffs-Appellants,
vMacombs Grocery Superette, Corp., Defendant-Respondent.


Thomas D. Wilson, P.C., Brooklyn (Thomas D. Wilson of counsel), for appellants.
Paganini, Cioci, Pinter, Cusumano & Farole, Melville (Joseph P. Minasi of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered April 14, 2014, which granted defendant's motion to vacate a judgment and bill of costs, dated November 12, 2013, unanimously dismissed, without costs, as moot.
The issue on appeal, defendant's responsibility for interests, costs, and disbursements, pursuant to CPLR 5003-a, has been rendered moot by the offer of defendant's insurer to pay the disputed amount, and the case is not of the type that would warrant an invocation of the exception to the mootness doctrine (see generally Matter of Hearst Corp. v Clyne , 50 NY2d 707, 714 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2015
CLERK